DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.      Claims 1-20 are allowed.
3.     The following is an examiner’s statement of reasons for allowance: 
         Regarding Independent claims 1, 10 and 19,
        The prior cited art fails to disclose in the context of the claimed invention:
       “processing the discovery data through a sub-set of engines of a set of engines of the cloud migration platform, the sub-set of engines providing output comprising cloud platform selection data, application disposition data, target architecture data, bill of materials (BOM) data, and application remediation data; and generating, by a cloud migration planning engine of the cloud migration platform and based on the output, a cloud migration plan comprising an application sequence plan for migrating applications to one or more cloud platforms”.
     The closest prior art of record appears to be Adapalli et al. (US 2016/0019636 A1) teaches a screen application selector to functionalities for screening application for determining migration considerations. A design solution selector links to an application solution designer view of the Applications tab  for enabling a user (i.e., cloud service user) to plan cloud resource scenarios by creating one or more applications (i.e., use specific cloud resource configurations) and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution (Adapalli: [Paragraph 0118]).
      The closest prior art of record appears to be Tiwari et al. (US 2019/0197171 A1) teaches a method for migrating data from a legacy system to a target system is provided. A target schema associated with a target system type is determined. The legacy data stored in the staging area database is converted to localized data according to the determined target schema. The localized data is stored in the localized database and communicated to the target system (Tiwari: [paragraph 0008]).
     The closest prior art of record appears to be Doshi et al. (US 2018/0329700 A1) teaches a method for migrating application functionality from a source computing environment to a target system. A migration of a source application can be performed to account for existing policies which are relevant and affect the use of the source application, as well as constraints or policies which may be desired as a result of characteristics of the target system (Doshi: [Paragraph 0005]).
    However, none of this prior art or the other cited prior art of record teaches or reasonably suggests the limitations as arranged in the Independent claims 1, 10 and 19 when consider as a whole. Claims 1, 10 and 19 are allowable.

4.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

5.    Therefore, claims 1-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

6.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
    
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                  

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459